DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7, 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claims 1 and 8 each omit the structural cooperative relationship pertaining to the conductive member penetrating a protective coating that is on the fence panel. As only one single conductive member is recited within the limitations of claims 1 and 8, it is unclear as to how a single conductive member is able to penetrate a protective coating, as there is no limitation directed to how the conductive member is adjoined to the fence panel, thereby, providing no structural relationship between how the conductive member is able to penetrate the protective coating. Examiner notes that claims 3 and 10 do contain the necessary structural relationship, as a second conductive member being on an opposed side of the fence panel is claimed and the adjoining of a member on each claims 3 and 10 within claims 1 and 8, respectively, would suffice to overcome such rejection under 35 USC 112.
Further regarding claim 8, claim 8 recites the limitation “the earth connector having a cup-shaped conductive member having a base and side walls extending from the base and forming a cavity within the cup-shape, the side wall having a circumferential chisel-shaped rim or edge”. It is unclear from the claim as to whether the conductive member is to have a single side wall, or more than one side wall. In light of the disclosure of the instant application, it is disclosed that the conductive member has a single side wall (208), as no other side walls are mentioned within the specification. As such, the Examiner will interpret the conductive member has having a single side wall and read the limitation as --the earth connecting having a cup-shaped conductive member having a base and a side wall[[s]] extending from the base and forming a cavity within the cup-shape, the side wall having a circumferential chisel-shaped rim or edge--.
Claim 12 first recites “a fence panel” as part of intended use for an earth connector in line 1. However, the claim goes on to set forth a plurality of details directed to the fence panel, as well as positively reciting the fence panel in at least line 10. It is therefore unclear from the claim whether the Applicant is intending to claim the subcombination of the earth connector, or the combination of the earth connector and the fence panel. For the purpose of this action, and due to the limitations directed towards the positive recitation of the fence panel, the Examiner will interpret the claims as being directed towards the combination of the earth connector and fence panel, and in combination with a fence panel--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr, Jr (US 4,154,430) in view of Shepherd (US 9,695,613), Pettersson (US 4,023,882), and Becket (US 2,372,653).
Regarding claim 1, , Pfarr discloses a combination of an earth connector (26 Fig. 2 of Pfarr) and a fence panel (14 Fig. 1 of Pfarr) having a plurality of metallic rods (24 in Fig. 3 of Pfarr points towards the metal cores of the helix wires 34 and 64 in Fig. 3 of Pfarr, indicating the plurality of rods are metallic, see Col. 4 ¶ 2 of Pfarr) which are interconnected in a mesh configuration (the fence panel is a chain link fabric, Col. 1 ¶ 2 of Pfrarr, which has a mesh configuration), wherein the plurality of rods have a protective coating (Col. 1 ¶ 1 of Pfarr describes the chain link fabric coated in plastic), the earth connector comprising:
at least one conductive member (26 Fig. 2 of Pfarr) in direct electrical contact with at least two of the metallic rods (Col. 4 ¶ 5-6 describe the charge of the fence passing through the conductive member into the ground, meaning that the at least one conductive member is in direct electrical contact with at least two metallic rods as seen 
at least one fastener (see Annotated Fig. 2 below) fixed to and in electrical contact with the at least one conductive member and configured to be electrically connected to at least one earthing conductor (44 Fig. 2 of Pfarr).

    PNG
    media_image1.png
    329
    463
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    404
    656
    media_image2.png
    Greyscale

     Annotated Figure 1 				   Annotated Figure 2
Pfarr does not explicitly disclose wherein the metallic rods of the fence panel are spaced apart, parallel, and welded to transversely extending metallic rods at respective points of contact, nor wherein the at least one conductive member is cup-shaped with a base and a side wall extending from the base and forming a cavity within the cup-shape, the side wall having a circumferential chisel-shaped rim or edge with is spaced from the base that penetrates a protective coating to bring the at least one conductive member into direct electrical contact with at least two metallic rods, while the base is spaced apart from the at least two metallic rods.
Shepherd teaches a similar fence panel (100 Fig. 1A of Shepherd) that has a plurality of spaced apart and parallel metallic rods (102, 104 Fig. 1A, 2 of Shepherd) which are welded transversely to extending metallic rods at respective points of contact to form a mesh configuration (Col. 8 lines 62-63 of Shepherd states that the rods 102, 
Inasmuch as Pfarr and Shepherd disclose fence panels in the form of chain link fabric and fence panels comprising transversely welded metallic rods as art recognized structural and functional equivalents for providing a barrier means of a fence, it would be obvious to one of ordinary skill in the art to substitute the fence panel of Pfarr with the fence panel of Shepherd. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Pettersson teaches a similar earth connector comprising at least one conductive member (5 in Fig. 7 of Pettersson) that is cup shaped (wherein the edge, 17 Fig. 8 of Pettersson, forms a cup shape on the connectors surface) with a base and a side wall (see Annotated Fig. 3 below) having a chisel-shaped edge (17 Fig. 8 of Pettersson) on a lower surface of the connector, that is spaced from the base, which can be attached to metal structural members (Col. 1 ¶ 4 of Pettersson) and penetrate a coating on such metal structural member via the edge (Col. 5 lines 42-50 of Pettersson).

    PNG
    media_image3.png
    192
    343
    media_image3.png
    Greyscale

Annotated Figure 3
	Becket (Fig. 1-2 of Becket) teaches a similar conductive member (112), that has a chisel-shaped rim (formed by 113) circumferentially extending from a side wall of the conductive member, as a means to establish an electrical connection (as stated in the disclosure of Becket).
 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	By simply replacing the earth connector of Pfarr with the earth connector of Pettersson, wherein the earth connector of Pettersson has the chisel-shaped edge extending circumferentially from the side wall, and arranging it onto the substituted fence panel of Pfarr so that it is in contact at two spaced apart locations on each of the metallic rods of the fence panel, as originally disclosed by Pfarr, this would allow for conductive member to come into direct electrical contact with at least two of the metallic rods, by way of the edge penetrating the coating of the rods of the fence panel. Such an arrangement would also allow for the base to be spaced apart from the at least two metallic rods when they are in electrical contact with the earth connector. Further, the earth connector would be connected to the ground stake (44 Fig. 2 of Pfarr) via the wire (42 Fig. 2 of Pfarr), completing the bonding of the fence.
Regarding claim 2, Pfarr as modified by Pettersson discloses wherein at least one conductive member (5 Fig. 7 of Pettersson) is welded or clamped to the panel (the conductive member would be clamped to the panel via the screw fastener 8 and nut 24 as shown in Fig. 8 of Pettersson).
Regarding claim 4, Pfarr as modified by Pettersson discloses wherein the combination further comprises a stud (8 Fig. 8 of Pettersson) which projects through or from the at least one conductive member (5 Fig. 7 of Pettersson) and to which an earth strap (42 Fig. 2 of Pfarr) is connected.
Regarding claim 8, Pfarr discloses a fence (a fence can be seen in Fig. 1 of Pfarr) comprising:
at least two spaced apart fence posts (16 Fig. 1 of Pfarr),
a fence panel (14 Fig. 1 of Pfarr) which is fixed to the fence posts (this can be seen in Fig. 1 of Pfarr), the fence panel including a plurality of metallic rods in a mesh configuration (24 in Fig. 3 of Pfarr points towards the metal cores of the helix wires 34 and 64 in Fig. 3 of Pfarr, indicating the plurality of rods are metallic, see Col. 4 ¶ 2 of Pfarr; the fence panel is a chain link fabric, Col. 1 ¶ 2 of Pfrarr, which has a mesh configuration, which are coated with a protective material (Col. 1 ¶ 1 of Pfarr describes the chain link fabric coated in plastic),
an earth connector having a conductive member (26 Fig. 2 of Pfarr) in direct electrical engagement with at least two of the metallic rods (Col. 4 ¶ 5-6 describe the charge of the fence passing through the conductive member into the ground, meaning that the at least one conductive member is in direct electrical contact with at least two 
	an earthing element in the ground (44 Fig. 2 of Pfarr), and
	an earth strap (42 Fig. 2 of Pfarr) connecting the earth connector to the earthing element (this can be seen in Fig. 2 of Pfarr).
Pfarr does not explicitly disclose wherein the metallic rods of the fence panel are spaced apart, parallel, and welded to transversely extending metallic rods at respective points of contact, nor wherein the conductive member is cup-shaped with a base and a side wall extending from the base and forming a cavity within the cup-shape, the side wall having a circumferential chisel-shaped rim or edge with is spaced from the base that penetrates a protective coating to bring the conductive member into direct electrical contact with at least two metallic rods, while the base is spaced apart from the at least two metallic rods.
Shepherd teaches a similar fence panel (100 Fig. 1A of Shepherd) that has a plurality of spaced apart and parallel metallic rods (102, 104 Fig. 1A, 2 of Shepherd) which are welded transversely to extending metallic rods at respective points of contact to form a mesh configuration (Col. 8 lines 62-63 of Shepherd states that the rods 102, 104 are welded across one another) and wherein the metallic rods have a protective coating in the form of Galfan coating (Col. 11 lines 46-48 of Shepherd).
Inasmuch as Pfarr and Shepherd disclose fence panels in the form of chain link fabric and fence panels comprising transversely welded metallic rods as art recognized structural and functional equivalents for providing a barrier means of a fence, it would be obvious to one of ordinary skill in the art to substitute the fence panel of Pfarr with In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Pettersson teaches a similar earth connector comprising at least one conductive member (5 in Fig. 7 of Pettersson) that is cup shaped (wherein the edge, 17 Fig. 8 of Pettersson, forms a cup shape on the connectors surface) with a base and a side wall (see Annotated Fig. 3 below) having a chisel-shaped edge (17 Fig. 8 of Pettersson) on a lower surface of the connector, that is spaced from the base, which can be attached to metal structural members (Col. 1 ¶ 4 of Pettersson) and penetrate a coating on such metal structural member via the edge (Col. 5 lines 42-50 of Pettersson).
Becket (Fig. 1-2 of Becket) teaches a similar conductive member (112), that has a chisel-shaped rim (formed by 113) circumferentially extending from a side wall of the conductive member, as a means to establish an electrical connection (as stated in the disclosure of Becket).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pfarr to use the grounding means of the connector taught by Pettersson, as a simple substitution of one well known grounding means for another, to yield the predictable result of providing a metallic structural member, i.e. a fence, with a means to ground any electrical charge that may build up on the metallic structural device. Further, inasmuch as Becket teaches of a structural and functional equivalent conductive member as that of Pettersson, it would be obvious to apply the teaching of Becket, to merely rearrange the position of the chisel-shaped edge so that it extends circumferentially from the side wall, thereby forming a cavity within the cup shaped conductive member, as such rearrangement is a matter of obvious design  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	By simply replacing the earth connector of Pfarr with the earth connector of Pettersson, wherein the earth connector of Pettersson has the chisel-shaped edge extending circumferentially from the side wall, and arranging it onto the substituted fence panel of Pfarr so that it is in contact at two spaced apart locations on each of the metallic rods of the fence panel, as originally disclosed by Pfarr, this would allow for conductive member to come into direct electrical contact with at least two of the metallic rods, by way of the edge penetrating the coating of the rods of the fence panel. Such an arrangement would also allow for the base to be spaced apart from the at least two metallic rods when they are in electrical contact with the earth connector. Further, the earth connector would be connected to the ground stake (44 Fig. 2 of Pfarr) via the wire (42 Fig. 2 of Pfarr), completing the bonding of the fence.
Regarding claim 12, Pfarr discloses an earth connector (26 Fig. 2 of Pfarr) in combination with a fence panel (14 Fig. 1 of Pfarr) having a plurality of metallic rods (24 Fig. 3 of Pfarr points towards the metal cores of helix wires 34 and 64 in Fig. 3 of Pfarr, indicating the plurality of rods are metallic, see Col. 4 ¶ 2 of Pfarr), which are interconnected in a mesh configuration (the fence panel is a chain link fabric, Col. 1 ¶ 2 of Pfrarr, which has a mesh configuration), wherein the plurality of rods have a protective coating (Col. 1 ¶ 1 of Pfarr describes the chain link fabric coated in plastic), the earth connector comprising:
a first conductive member (26 Fig. 2 of Pfarr) which is in direct electrical contact with at least two adjacent metallic rods (Col. 4 ¶ 5-6 describe the charge of the fence 
at least one fastener (see Annotated Fig. 2) which is fixed to and which is in electrical contact with the first conductive member and which is configured to be electrically connected to at least one earthing conductor (44 Fig. 2 of Pfarr).
Pfarr does not explicitly disclose wherein the metallic rods of the fence panel are spaced apart, parallel and welded to transversely extending metallic rods at respective points of contact, nor wherein the first conductive member is cup-shaped with a base and side walls extending from the base and a circumferential chisel-shaped rim or edge spaced from the base, the first cup-shaped conductive member having a diameter large enough to enable the chisel-shaped rim or edge to penetrate the protective coating on the two metallic rods, a second conductive member positioned on an opposite side of the fence panel from the first cup-shaped conductive member; and wherein the fastener is configured to pass through an aperture in the base of the first conductive member and attach the second conductive member such that the at least one fastener is in electrical contact with both the first and second conductive member.
Shepherd teaches a similar fence panel (100 Fig. 1A of Shepherd) that has a plurality of spaced apart and parallel metallic rods (102, 104 Fig. 1A, 2 of Shepherd) which are welded transversely to extending metallic rods at respective points of contact to form a mesh configuration (Col. 8 lines 62-63 of Shepherd states that the rods 102, 104 are welded across one another) and wherein the metallic rods have a protective coating in the form of Galfan coating (Col. 11 lines 46-48 of Shepherd).
In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Pettersson teaches a similar earth connector comprising a first conductive member (5 in Fig. 7 of Pettersson) that is cup shaped (wherein the edge, 17 Fig. 8 of Pettersson, forms a cup shape on the connectors surface) with a base and side walls extending from the base (see Annotated Fig. 4 below) having a chisel-shaped edge (17 Fig. 8 of Pettersson), which can be attached to metal structural members (Col. 1 ¶ 4 of Pettersson) and penetrate a coating on such metal structural member via the edge (Col. 5 lines 42-50 of Pettersson), a second conductive member (25 Fig. 8 of Pettersson) that is positioned on an opposite side of a structural member (on opposite side of structural member 14 as seen in Fig. 8 of Pettersson), and wherein a fastener (8 Fig. 8 of Pettersson) passes through an aperature (6 Fig. 8 of Pettersson) in the base of the first cup-shaped conductive member (as seen in Fig. 8 of Pettersson) and attached to the second conductive member such that the at least one fastener is in electrical contact with both the first and second conductive members (by way of the fastener being in direct contact with the first and second conductive members).

    PNG
    media_image4.png
    229
    361
    media_image4.png
    Greyscale

Annotated Figure 4
Becket (Fig. 1-2 of Becket) teaches a similar conductive member (112), that has a chisel-shaped rim (formed by 113) circumferentially extending from a side wall of the conductive member, as a means to establish an electrical connection (as stated in the disclosure of Becket).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pfarr to use the grounding means of the connector taught by Pattersson, as a simple substitution of one well known grounding means for another, to yield the predictable result of providing a metallic structural member, i.e. a fence, with a means to ground any electrical charge that may build up on the metallic structural device. Further, inasmuch as Becket teaches of a structural and functional equivalent conductive member as that of Pettersson, it would be obvious to apply the teaching of Becket, to merely rearrange the position of the chisel-shaped edge so that the chisel-shaped edge is formed by circumferential side walls that extend from the base, as such rearrangement is a matter of obvious design choice and only involves routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further, it would be obvious for one to merely change the size of the diameter of the first conductive member so that it is large enough to enable the chisel-shaped edge so that is able to penetrate the protective coating of two adjacent rods, as the size of a prior art In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  
By simply replacing the earth connector of Pfarr with the earth connector of Pettersson, wherein the first conductive member of the earth connector of Pettersson has the chisel-shaped edge extending circumferentially such that the side walls extend from the base and a diameter large enough to enable the chisel-shaped edge so that it is able to penetrate the protective coating of two adjacent rods, and arranging it onto the substituted fence panel of Pfarr so that it is in contact with two adjacent rods, this would allow for the first conductive member to come into direct electrical contact with the two adjacent rods, by way of the edge penetrating the coating of the rods of the fence panel. Further, the second conductive member will be fastened on an opposite side of the fence panel from the first conductive member, with a fastener that passes through the aperture of the first conductive member and attaching it to the second conductive member, such that the fastener is in electrical contact with both conductive members. . Further, the earth connector would be connected to the ground stake (44 Fig. 2 of Pfarr) via the wire (42 Fig. 2 of Pfarr), completing the bonding of the fence.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr in view of Shepherd, Pettersson, and Becket, as applied to claims 1 and 8 above, and in further view of Dolan (US 2008/0217596).
Regarding claim 7, Pfarr does not explicitly disclose wherein the at least one conductive member is in electrical engagement with metallic cladding which is applied to the fence panel.
Dolan teaches a fence assembly that has metallic cladding (12 Fig. 1-4, 6 of Dolan) made of galvanized steel ([0025] of Dolan) that is fixed on a fence panel formed by support rails (14, 15, 16 Fig. 1 of Dolan) and fence posts (17 Fig. 1-4, 6 of Dolan).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fence disclosed by Pfarr as modified by Shepherd to fix the metallic cladding onto the fence panel, as taught by Dolan, as in doing so would decrease visibility through the fence, thus increasing its privacy. Seeing as to how the metallic cladding would be fixed to the fence panel, which is also metallic, this would form an electrical connection between the cladding and fence panel, thus bringing it into electrical engagement with the at least one conductive member.
Regarding claim 11, Pfarr does not explicitly disclose wherein the fence further comprises metallic cladding that is fixed to the fence panel and wherein the earth connector is electrically connected to the cladding.
Dolan teaches a fence assembly that has metallic cladding (12 Fig. 1-4, 6 of Dolan) made of galvanized steel ([0025] of Dolan) that is fixed on a fence panel formed by support rails (14, 15, 16 Fig. 1 of Dolan) and fence posts (17 Fig. 1-4, 6 of Dolan).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fence disclosed by Pfarr as modified by Shepherd to fix the metallic cladding onto the fence panel, as .
Allowable Subject Matter
Claims 3, 10, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 10, 13, and 14, while Pfarr in view of Pettersson teaches of a second conductive member that is positionable on an opposed side of the fence panel, they do not explicitly disclose wherein the second conductive member is cup-shaped, nor is there any teaching, suggestion, or motivation absent the Applicant’s own disclosure to have the second conductive member be cup shaped, and, as such, would not be obvious.
Response to Arguments
The amendments to the claims filed August 18th, 2021 have been received and overcome the previous grounds of rejection under 35 U.S.C. 103, however a new 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        

/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619